Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 17 June 2022 overcomes the objections and rejections under 35 USC 112(b) and 112(d).  The closest prior art of record is Kamble et al. (3 Biotech, 3:319-330, 2012).  Kamble et al. describe the enzymatic characteristics of a nitrile hydratase from Rhodococcus erythropolis MTCC 1526.  Table 4 shows that the nitrile hydratase from Rhodococcus erythropolis MTCC 1526 possesses the ability to convert various mononitriles to their corresponding amides but has no ability at all to convert various aliphatic dinitriles to their corresponding amides or diamides.  Consequently, one of ordinary skill in the art could not have predicted that the nitrile hydratase from Rhodococcus erythropolis CCM2595 would have the ability to convert aliphatic dinitriles to amides and, therefore, there would have been no motivation to construct a system comprising a recombinant bacteria with nitrile hydratase from Rhodococcus erythropolis CCM2595, aliphatic dinitrile(s) and phosphate buffer saline solution with pH 7-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 4-6 have been cancelled.  Claims 1-3 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652